Citation Nr: 1013525	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for a chronic left knee 
disorder.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's right (major) elbow 
arthritis.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's right knee ligament repair 
residuals and arthritis, to include entitlement to a separate 
compensable evaluation.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's right ankle fracture 
residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had active service from May 1985 to June 2005.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision of the St. Petersburg, 
Florida, Regional Office (RO) that, in pertinent part, 
established service connection for right knee ligament repair 
residuals and arthritis; assigned a 10 percent evaluation for 
that disability; established service connection for both 
right (major) elbow arthritis and right ankle fracture 
residuals; assigned noncompensable evaluations for those 
disabilities; effectuated the awards as of July 1, 2005; and 
denied service connection for both a low back disorder and a 
left knee disorder.  In October 2008, the RO increased the 
evaluations for both the Veteran's right elbow arthritis and 
his right ankle fracture residuals from noncompensable to 
10 percent and effectuated the awards as of July 1, 2005.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected right 
elbow, right knee, and right ankle disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's right (major) elbow arthritis; 
an initial disability evaluation in excess of 10 percent for 
his right knee ligament repair residuals and arthritis, to 
include entitlement to a separate compensable evaluation; and 
an initial disability evaluation in excess of 10 percent for 
the Veteran's right ankle fracture residuals.  The Veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

The issues of service connection for a chronic low back 
disorder and a chronic left knee disorder are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's right (major) elbow arthritis has been 
objectively shown to be manifested by no more than mild 
arthritic joint changes; an elbow range of motion of 0 to 145 
degrees without pain; forearm pronation to 80 degrees without 
pain; and forearm supination to 85 degrees without pain.  

2.  The Veteran's right knee disability has been objectively 
shown to be manifested by no more than post-operative 
residuals; a range of motion of 0 to 140 degrees without 
pain; mild tibiofemoral joint space narrowing; and no 
recurrent subluxation or joint instability.  
 
3.  The Veteran's right ankle fracture residuals have been 
objectively shown to be manifested by no more than ankle 
fracture residuals with open reduction, internal fixation 
residuals; a range of motion of dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees without pain; minimal 
superficial lateral synovial thickening; and no joint 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's right (major) elbow arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5206, 5207, 5208, 5213, 5215 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's right knee ligament repair 
residuals and arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2009).  

3.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's right ankle fracture residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
3.326(a), 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluations of the Veteran's right elbow, right knee, and 
right  ankle disabilities, the Board observes that the RO 
issued VCAA notices to the Veteran in April 2005, August 
2006, and May 2008 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The April 2005 VCAA notice was issued 
prior to July 2005 rating decision from which the instant 
appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The Veteran requested a 
hearing before a Veterans Law Judge sitting at the RO.  The 
requested hearing was scheduled.  In July 2009, the Veteran 
informed the RO that he could not attended the scheduled 
hearing and requested that it either be rescheduled or he be 
afforded a videoconference hearing before a Veterans Law 
Judge.  He was scheduled for the requested videoconference 
hearing.  In November 2009, the Veteran withdrew his hearing 
request.  There remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).   


II.  Right Elbow

A.  Historical Review

The report of a May 2005 VA pre-discharge examination for 
compensation purposes states that the Veteran was 
right-handed.  He was diagnosed with right elbow degenerative 
joint disease.  In July 2005, the RO established service 
connection for right (major) elbow arthritis; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of July 1, 2005.  In October 2008, 
the RO increased the evaluation for the Veteran's right elbow 
arthritis from noncompensable to 10 percent disabling; and 
effectuated the award as of July 1, 2005.  

B.  Evaluation 

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  

A 10 percent evaluation is warranted where flexion of the 
major upper extremity is limited to 100 degrees.  A 20 
percent evaluation requires that flexion be limited to 90 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 70 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2009).  A 10 percent evaluation is warranted when 
extension of the forearm of the major upper extremity is 
limited to 45 degrees.  A 20 percent evaluation requires that 
extension be limited to 75 degrees.  A 30 percent evaluation 
requires that extension be limited to 90 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207 (2009).  A 20 percent 
evaluation is warranted when forearm flexion is limited to 
100 degrees and forearm extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2009).  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 30 percent evaluation requires that motion be 
lost beyond the middle of the arc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (2009).  Limitation of dorsiflexion 
(extension) of either wrist to less than 15 degrees or 
limitation of palmar flexion of either wrist to a point in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

In his July 2006 notice of disagreement (NOD), the Veteran 
advanced that his right "elbow has good flexion but not 
after extended use of the elbow or arm."  He stated that he 
could not "lift or apply heavy weight without pain."  

An April 2007 X-ray study of the right elbow from the MacDill 
Air Force Base medical facility indicates that the Veteran 
exhibited olecranon fossa degenerative changes and some 
radial humeral joint narrowing.  

In his May 2007 Appeal to the Board (VA Form 9), the Veteran 
asserted that his right elbow disorder limited flexion of the 
joint "to 100 degrees or less during weight bearing 
activities or use."  

At a May 2008 VA examination for compensation purposes, the 
Veteran complained of progressive right elbow pain.  The pain 
was exacerbated by weight lifting and doing pushups.  On 
examination of the right elbow, the Veteran exhibited an 
elbow range of motion of 0 to 145 degrees without pain; 
forearm pronation to 80 degrees without pain; and forearm 
supination to 85 degrees without pain.  Contemporaneous X-ray 
studies of the right elbow revealed findings consistent with 
mild degenerative changes and a non-specific olecranon fossa 
ossific density.  The Veteran was diagnosed with right elbow 
arthritis.  The examiner commented that the Veteran's right 
elbow disorder had no significant effect on his occupational 
pursuits.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's right (major) elbow disability has been objectively 
shown to be manifested by no more than mild arthritic joint 
changes; an elbow range of motion of 0 to 145 degrees without 
pain; forearm pronation to 80 degrees without pain; and 
forearm supination to 85 degrees without pain.  
Contemporaneous X-ray studies of the right elbow revealed 
findings consistent with mild degenerative changes and a 
non-specific olecranon fossa ossific density.  

The Veteran asserts that an initial evaluation in excess of 
10 percent is warranted for his right elbow disorder as his 
elbow range of motion is limited to "to 100 degrees or less 
during weight bearing activities or use."  The current 10 
percent evaluation adequately reflects such impairment.  In 
the absence of objective evidence of actual or functional 
limitation of motion of elbow flexion to 90 degrees, elbow 
extension to 75 degrees, forearm flexion to 100 degrees and 
forearm extension to 45 degrees, forearm supination to 30 
degrees or less; or forearm pronation where motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation, the Board concludes that an initial 
10 percent evaluation and no higher is warranted for the 
Veteran's right (major) elbow arthritis at any time during 
the pendency of this appeal.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, 5213, 
5215 (2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2009).  


III.  Right Knee

A.  Historical Review

The report of the May 2005 VA pre-discharge examination for 
compensation purposes states that the Veteran was diagnosed 
with chronic bilateral knee pain, post-operative right knee 
residuals, right anterior cruciate ligament deficiency, and 
right knee degenerative joint disease.  In July 2005, the RO 
established service connection for right knee ligament repair 
residuals and arthritis; assigned a 10 percent evaluation for 
that disability; and effectuated the award as of July 1, 
2005.  

B.  Evaluation 

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2009).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997, precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97.  

In his July 2006 NOD, the Veteran stated that:

I can run forward and have good flexion, 
but cannot do any aggressive lateral 
movements without the knee going out of 
the joint.  This is my second most 
painful and disturbing injury caused by 
military service and now affects me in 
retirement.  

An April 2007 X-ray study of the right knee from the MacDill 
Air Force Base medical facility indicates that the Veteran 
exhibited mild degenerative changes.  

In his May 2007 Appeal to the Board (VA Form 9), the Veteran 
advanced that his right knee disability was productive of 
"occasional incapacitating exacerbations during lateral 
movements."  He believed that a 20 percent evaluation was 
warranted for his right knee disability.  

At the May 2008 VA examination for compensation purposes, the 
Veteran complained of intermittent right knee pain associated 
with turning.  The Veteran was observed to have an antalgic 
gait.  On examination of the right knee, the Veteran 
exhibited a range of motion of 0 to 140 degrees without pain 
and no joint instability.  Contemporaneous X-ray studies of 
the right knee revealed mild tibiofemoral joint space 
narrowing.  The Veteran was diagnosed with right knee 
arthritis with a ligament tear.  The examiner commented that 
the Veteran's right knee disorder had no significant effect 
on his occupational pursuits.  

In his February 2010 Informal Hearing Presentation, the 
accredited representative stated that service connection has 
been established for both arthritis and non-arthritic right 
knee disabilities.  In light of this fact, he asserted that 
separate compensable evaluations were warranted for the 
Veteran's right knee disabilities.  

The Veteran's right knee disorder has been objectively shown 
to be manifested by no more than post-operative residuals; a 
range of motion of 0 to 140 degrees without pain; mild 
tibiofemoral joint space narrowing; and no recurrent 
subluxation; or joint instability.  The disability has been 
shown to not affect his vocational pursuits.  

The Veteran advances that a 20 percent evaluation is 
warranted for his right knee disability due to "occasional 
incapacitating exacerbations during lateral movements."  The 
accredited representative further asserts that separate 
evaluations are warranted under the provisions of Diagnostic 
Codes 5260 and 5257.  The Board observes that the objective 
evidence of record dated on and after July 1, 2005, the date 
service connection was established, fails to show either 
recurrent subluxation or lateral instability.  In the absence 
of such evidence, a separate compensable evaluation under 
Diagnostic Code 5257 is not for assignment.  

In the absence of objective evidence of actual or functional 
limitation of motion of right knee flexion to 30 degrees or 
extension to 15 degrees, the Board concludes that an initial 
10 percent evaluation and no higher is warranted for the 
Veteran's right knee ligament repair residuals and arthritis 
at any time during the pendency of this appeal.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2009).  
IV.  Right Ankle

A.  Historical Review

The report of the May 2005 VA pre-discharge examination for 
compensation purposes states that the Veteran was diagnosed 
with right ankle open reduction, internal fixation (ORIF) 
fracture residuals including pain.  In July 2005, the RO 
established service connection for right ankle fracture 
residuals; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of July 1, 2005.  In 
October 2008, the RO increased the evaluation for the 
Veteran's right ankle fracture residuals from noncompensable 
to 10 percent disabling and effectuated the award as of 
July 1, 2005.  

B.  Evaluation 

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2009).  The average normal range of motion of the ankle 
is dorsiflexion from 0 to 20 degrees and plantar flexion from 
0 to 45 degrees.  38 C.F.R. § 4.71 (2009).  

In his July 2006 notice of disagreement (NOD), the Veteran 
conveyed that:  

I have good flexion, but after heavy foot 
usage, it is very tender and when the 
weather changes, I feel the three screws 
in my fibula.  It is very disturbing 
after hard running or walking and when 
traveling in different climates.  

An April 2007 X-ray study of the right lower leg from the 
MacDill Air Force Base medical facility indicates that the 
Veteran exhibited post-operative changes with three 
interfragmentary screws in the distal fibula.  

In his May 2007 Appeal to the Board (VA Form 9), the Veteran 
stated that his right ankle fracture residuals were 
manifested by moderate ankle limitation of motion.  

At the May 2008 VA examination for compensation purposes, the 
Veteran complained of progressive right ankle pain.  He was 
observed to walk with an antalgic gait.  On examination of 
the right ankle, the Veteran exhibited a range of motion of 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
without pain; minimal superficial lateral synovial 
thickening; and no joint instability.  Contemporaneous X-ray 
studies of the right ankle revealed findings consistent with 
mild osteoarthritis.  The Veteran was diagnosed with right 
ankle fracture residuals.  The examiner commented that the 
Veteran's right ankle disorder had no significant effect on 
his occupational pursuits.  

The Veteran's right ankle fracture residuals have been 
objectively shown to be manifested by no more than ankle 
fracture residuals with ORIF; a range of motion of 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
without pain; minimal superficial lateral synovial 
thickening; and no joint instability.  

The Veteran asserts that an initial evaluation in excess of 
10 percent is warranted for his right ankle fracture 
residuals as his disability is manifested by moderate ankle 
impairment.  The current 10 percent evaluation adequately 
reflects such impairment.  In the absence of objective 
evidence of actual or functional marked ankle limitation of 
motion, the Board concludes that a 10 percent evaluation and 
no higher is warranted for the Veteran's right ankle fracture 
residuals at any time during the pendency of this appeal.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5271 (2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Given that fact, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2009).  



ORDER

An initial disability evaluation in excess of 10 percent for 
the Veteran's right (major) elbow arthritis is denied.  

An initial disability evaluation in excess of 10 percent for 
right knee ligament repair residuals and arthritis is denied.  

An initial disability evaluation in excess of 10 percent for 
right ankle fracture residuals is denied.  


REMAND

The Veteran asserts that he sustained chronic low back and 
left knee disabilities during active service.  Lay assertions 
may serve to support a claim for service connection by 
establishing the occurrence of observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

The report of the Veteran's physical examination for service 
entrance notes that the Veteran neither complained of nor 
exhibited any low back or spinal abnormalities.  The 
Veteran's service treatment records indicate that the Veteran 
was seen repeatedly for low back pain.  A December 2004 
private orthopedic evaluation from R. S. C., M.D., conveys 
that an impression of lumbar disc syndrome was advanced.  The 
report of the Veteran's May 2005 VA pre-discharge examination 
for compensation purposes examination states that the Veteran 
was diagnosed with chronic intermittent low back pain.  An 
April 2007 X-ray study of the lumbar spine from the MacDill 
Air Force Base medical facility reflects that the Veteran 
complained of "chronic intermittent low back pain."  The 
Veteran exhibited findings consistent with mild lumbar spine 
degenerative changes.  

The Veteran's service treatment records show that he 
complained of persistent left knee pain.  A January 2002 
treatment record indicates that an assessment of left 
patellar tendonitis was advanced.  The report of the 
Veteran's May 2005 VA pre-discharge examination for 
compensation purposes examination conveys that the Veteran 
was diagnosed with chronic bilateral knee pain.  

The report of the May 2005 pre-discharge VA examination for 
compensation purposes did not address the etiology of the 
Veteran's diagnosed chronic low back and left knee pain.  The 
VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that additional 
evaluations would be helpful in resolving the issues raised 
by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
post-service treatment of his low back 
and left knee disabilities.  Upon receipt 
of the requested information and the 
appropriate releases, contact the MacDill 
Air Force Base medical facility and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  After completion of the action 
requested in paragraph 1, then schedule 
the Veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic low back 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
low back or spinal disorder had its onset 
during active service; is 
etiologically-related to the Veteran's 
inservice low back pain; otherwise 
originated during active service; existed 
prior to service entrance and increased 
in severity beyond its natural 
progression during active service; and/or 
is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

3.  After completion of the action 
requested in paragraph 1, then schedule 
the Veteran for a VA examination for 
compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic left knee 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
left knee disorder had its onset during 
active service; is etiologically-related 
to the Veteran's inservice left knee 
pain; otherwise originated during active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to his 
post-operative right knee disorder and 
other service-connected disabilities.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

4.  Then readjudicate the Veteran's 
claims of entitlement to service 
connection for both a chronic low back 
disorder and a chronic left knee disorder 
with express consideration of the 
provisions of 38 U.S.C.A. §§ 1111, 1137 
(West 2002) and 38 C.F.R. §§ 3.304(b), 
3.310a (2009); the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995); 
and the Federal Circuit's decisions in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004) and Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


